DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1a.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1b.	Receipt of the information disclosure statement filed on 01/31/2022 is acknowledged. 
Claim Status:
1c.	Clams 1-9 are pending and under consideration. 

Information Disclosure Statement:
2.	The information disclosure statement (IDS) submitted 31 January 2022 has been received and complies with the provisions of 37 CFR §1.97 and §1.98.  The submission of the Notice of Allowance of 10 February 2022 crossed with the processing of said IDS.  Accordingly, the information disclosure statement has been considered by the examiner and is hereby attached to the instant Communication. Please see the attached PTO-1449 form.
 
Conclusion:
3.	Claims 1-9 are allowed. 

Advisory Information:


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FOZIA M HAMUD/Examiner, Art Unit 1647                                                                                                                                                                                                        22 March 2022

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647